Title: To James Madison from James Monroe, 24 July 1816
From: Monroe, James
To: Madison, James



Dear Sir
Washington July 24th. 1816

I have not yet receiv’d an answer from Mr Crowninshield, respecting the Labrador coast, or the Algerine letter.  The letter to Mr Harris, will be ready for Mr Coles whenever he arrives.  It being pretty much a legal subject, I have availd myself of the aid of Mr Rush in preparing the dispatch.  Mr Homans says that a corvette is prepard to take him, & that the cost will be inconsiderable, she being ready.  Mr Rush attaches much importance to the public vessel, in this case.
My letter to Mr Shaler, founded, on the former, which was founded, as you will recollect, on late modern Occations, will be ready in a few hours, after we get that of the Deys translated, as I presume we shall.
Com: Rodgers says that the Congress, will be ready in abt. 3. or 4 weeks for Lima.  Mr Onis has promised his good offices by the messenger who may be chargd with the business, and I have requested that he will interfere thro’ other channels likewise, & without delay.  The measure, that is, sending a public ship & agent, which seems to be anticipated, will I am satisfied produce a good effect, hear, in the Spanish Colonies and Spain.  Mr Hawes thinks that the late one, of a like kind, had an excellent effect at Carthagena &ca.
I thought it best to let the decision respecting the case of Captn. Hall, go, as you had prepared it.  I read his defense, which was very improper, but his former services, with the recommendation of all the officers, seem to justify that course
I hope to hear to day from Mr Crowninshield, & to be able afterwards, to arrange, in a short time, the two points depending with Mr Bagot, as it is indispensable for my health, that I should leave this.  With affecte. respects

Jas Monroe

